Exhibit 10.2













SEMPRA ENERGY

101 Ash Street

San Diego, California 92101







[date]










[name]

[address]







Re:

Indemnification and Insurance




Dear _____________,




The Board of Directors of Sempra Energy (the “Company”) has investigated the
availability and sufficiency of liability insurance and statutory
indemnification provisions to provide directors, officers, employees and other
agents of the Sempra Energy Companies with appropriate protection against the
various legal risks and potential liabilities to which their positions subject
them.  It has concluded that liability insurance and statutory indemnification
provisions may provide inadequate and unacceptable protection.  




Accordingly, to attract and retain the services of highly experienced and
capable individuals such as you, the Company’s Board of Directors has determined
(after due consideration and investigation of the terms and provisions of this
agreement) that it is not only reasonable and prudent but also essential to the
best interests of the Company and its shareholders to provide the additional
protective measures contemplated by this agreement.  




Therefore, the Board of Directors has authorized the Company to enter into the
following agreement with you:




1.

Definitions.  For purposes of this agreement:




(a)

The term “agent of the Company” means any person who is or was a director,
officer, employee or other agent of one or more Sempra Energy Companies, or is
or was serving at the request of the Company as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust or other
enterprise, in each case whether or not such person is serving in such capacity
at the time any expense, liability or settlement amount is incurred for which
indemnification or advances of expenses are to be provided under this agreement.




(b)

A “change in control” of the Company shall be deemed to have occurred when:




(i)

Any person is or becomes the beneficial owner (as that term is defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities; or




(ii)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving:  individuals who, on the date hereof,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or




(iii)

There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
sixty percent (60%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by any such
person any securities acquired directly from the Company or its affiliates other
than in connection with the acquisition by the Company or its affiliates of a
business) representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities; or




(iv)

The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.




(c)

The term “expenses” includes, without limitation, fees (statutory or otherwise),
disbursements and retainers of attorneys, accountants, witnesses and experts,
travel and deposition costs, expenses of investigations, judicial or
administrative proceedings and appeals and other expenses actually and
reasonably incurred by you in connection with any proceeding or in establishing
your rights to indemnification by the Company pursuant to this agreement or
otherwise and, to the extent you are not otherwise compensated by a Sempra
Energy Company or any third party, reasonable compensation for time spent by you
in connection with any of the foregoing.  The term “expenses” does not include
liabilities or settlement amounts.




(d)

The term “liabilities” includes, without limitation, judgments, fines,
penalties, excise taxes under the Employee Retirement Income Security Act of
1974 and other monetary liabilities levied or assessed against you in connection
with any proceeding.  The term “liabilities” does not include expenses or
settlement amounts.




(e)

The term “person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934, as modified and used in sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company, or (v) a person or group as used in Rule 13d-1(b)
under the Securities Exchange Act of 1934.




(f)

The term “proceeding” includes, without limitation, any threatened, pending or
completed action, suit or other proceeding (whether formal or informal, whether
brought by or in the name or right of a Sempra Energy Company or otherwise and
whether of a civil, criminal, administrative, investigative or other nature) to
which you are party, are threatened to be made a party or are otherwise involved
by reason of the fact that you are or were an agent of the Company.




(g)

The term “reviewing party” means the person or body appointed in accordance with
Section 5 of this agreement.




(h)

The term “Sempra Energy Companies” means the Company and its subsidiaries and
any other corporation, partnership, joint venture, trust or other enterprise
directly or indirectly controlled (by possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
enterprise, through the ownership of voting securities or otherwise) by the
Company, and the term a “Sempra Energy Company” means any of the Sempra Energy
Companies.




(i)

The term “settlement amounts” includes, without limitation, all amounts actually
and reasonably incurred by you in settling or otherwise disposing of any
proceeding.  The term settlement amounts do not include expenses or liabilities.




2.

Agreement to Serve.  You agree to continue to serve the Sempra Energy Companies
as a director, officer or employee for so long as you are retained in such
positions or until such time as you tender your resignation or are removed or
terminated from such positions.




3.

Indemnification in Third Party Proceedings.  The Company shall indemnify you
against all expenses, liabilities and settlement amounts incurred by you in
connection with any proceeding (other than a proceeding by or in the name or
right of a Sempra Energy Company to procure a judgment in its favor) by reason
of the fact that you are or were an agent of the Company; provided, however,
that the Company shall not be required to indemnify you in respect of any
settlement amounts incurred by you that are not approved by the Company.




4.

Indemnification in Proceedings By or In the Name or Right of a Sempra Energy
Company.  The Company shall indemnify you against all expenses, liabilities and
settlement amounts incurred by you in connection with any proceeding by or in
the name or right of a Sempra Energy Company to procure a judgment in its favor.




5.

Conclusive Presumption Regarding Standards of Conduct.  You shall be
conclusively presumed to have met all relevant standards of conduct (if any) of
applicable law for indemnification pursuant to this agreement, unless a
determination is made that you have not met such standards by the reviewing
party.  Before any change in control of the Company, the reviewing party shall
be any appropriate person or body consisting of a member or members of the Board
of Directors of the Company or any other person or body appointed by the Board
of Directors of the Company who is not a party to the proceeding with respect to
which you are seeking indemnification; after a change in control of the Company,
the reviewing party shall be the independent counsel.  With respect to all
matters arising after a change in control of the Company concerning your right
to indemnification under this agreement or any other agreement or under
applicable law or the Company’s Articles of Incorporation or Bylaws now or
hereafter in effect relating to indemnification for indemnifiable events, the
Company shall seek legal advice only from independent counsel selected by you
and approved by the Company, the approval of whom shall not be unreasonably
withheld, and who has not otherwise performed services for the Company or you
(other than in connection with indemnification matters) within the last five
years.  The independent counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or you in an action to
determine your rights under this agreement.  The independent counsel, among
other things, shall render a written opinion to the Company and you as to
whether and to what extent you should be permitted to be indemnified under
applicable law.  The Company agrees to pay the reasonable fees of the
independent counsel and to indemnify fully such counsel against any and all
expenses, including attorneys’ fees, claims, liabilities, loss, and damages
arising out of or relating to this agreement or the engagement of independent
counsel under this agreement.




6.

Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this agreement, to the extent that you have been successful in
defense of any proceeding or in defense of any claim, issue or matter therein,
on the merits or otherwise (including, without limitation, the dismissal thereof
without prejudice or settlement thereof without an admission of liability), the
Company shall indemnify you against all expenses incurred by you in connection
therewith.




7.

Partial Indemnification.  If you are entitled under any provision of this
agreement to indemnification by the Company for a portion of the expenses,
liabilities and settlement amounts incurred by you in connection with any
proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify you for the portion of your expenses, liabilities and
settlement amounts to which you are entitled.




8.

Advances of Expenses.  Upon your written request and without regard to any
determination made under Section 5 of this agreement, expenses incurred by you
in connection with any proceeding shall be promptly advanced to you by the
Company prior to the final disposition of the proceeding subject to your written
undertaking to repay any advances if it is ultimately determined that you are
not entitled to indemnification in respect of such expenses.




9.

Indemnification Procedure; Determination of Right to Indemnification.




(a)

You will promptly notify the Company in writing after your receipt of notice of
the commencement of any proceeding in respect of which a claim is to be made
against the Company under this agreement; provided, however, your omission so to
notify the Company shall not relieve the Company from any liability which it may
have to you under this agreement except and to the extent that the Company
establishes by clear and convincing evidence that such omission was materially
prejudicial to the Company and shall not relieve the Company from any liability
which it may otherwise have to you.  You will also provide the Company with such
information and cooperation with respect to the proceeding as it may reasonably
request.




(b)

If a claim by you for indemnification or for advances of expenses under this
agreement is not paid by the Company within 30 days of the Company’s receipt of
your written request for payment, your rights to indemnification and advances as
provided by this agreement shall be enforceable by you in any court of competent
jurisdiction.  In any such action, you shall be presumed to be entitled to
indemnification and advances of expenses and the Company shall be required to
establish by clear and convincing evidence that you are not so entitled or that
such indemnification and advancement of expenses is prohibited under applicable
law.




(c)

The expenses incurred by you in connection with any action concerning your right
to indemnification or advances of expenses in whole or in part pursuant to this
agreement shall also be indemnified by the Company regardless of the outcome of
such an action, unless a court of competent jurisdiction determines that each of
the material assertions made by you in such action were not made in good faith
or were frivolous.




(d)

With respect to any proceeding for which indemnification or advances of expenses
is requested pursuant to this agreement, the Company will be entitled to
participate therein at its own expense and, except as otherwise provided below,
may assume the defense thereof with counsel satisfactory to you.  You shall have
the right to employ your own counsel in any proceeding, but the Company will not
be liable to you under this agreement for any fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense of the
proceeding unless (i) the employment of counsel by you has been authorized by
the Company, (ii) you shall have reasonably concluded that there may be a
conflict of interest between the Company and you in the conduct of the defense
of the proceeding, or (iii) the Company shall not in fact have employed counsel
to assume the defense of the proceeding.  The Company shall not be entitled to
assume the defense of any proceeding brought by or in the name or right of a
Sempra Energy Company or any proceeding as to which you have concluded that
there may be a conflict of interest between the Company and you and the Company
shall not settle any proceeding in any manner which would impose any penalty or
limitation on you without your written consent.




10.

Limitations on Indemnification and Advances of Expenses.  No indemnification or
advances of expenses shall be made to you by the Company pursuant to this
agreement:




(a)

In connection with any proceeding initiated or brought voluntarily by you and
not by way of defense, except with respect to actions brought to establish or
enforce a right to indemnification or advances of expenses under this agreement
or any statute or other law or otherwise as required under applicable law, but
such indemnification or advances of expenses may be provided by the Company in
specific cases if the Board of Directors finds it to be appropriate.




(b)

To the extent that you are actually indemnified or expenses are actually
advanced to you by the Company otherwise than pursuant to this agreement or by
another Sempra Energy Company or an affiliate thereof.




(c)

To the extent that any expenses, liabilities or settlement amounts are actually
paid or reimbursed to you pursuant to a valid and collectible insurance policy.




(d)

In connection with any proceeding for an accounting of profits made from the
purchase or sale by you of securities pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law.




(e)

To the extent that such indemnification or advances of expenses is determined to
be prohibited under applicable law by a final and nonappealable judgment of a
court of competent jurisdiction.




11.

Maintenance of Liability Insurance.




(a)

The Company agrees that, subject to subsection (c), as long as you continue to
serve as a director or officer of a Sempra Energy Company and thereafter as long
as you may be subject to any possible proceeding, the Company shall on your
behalf purchase and maintain in full force and effect directors’ and officers’
liability insurance in reasonable amounts and coverages from established and
reputable insurers.




(b)

In all directors’ and officers’ liability insurance policies, you shall be named
as an insured in such a manner as to provide you with the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors or officers.




(c)

Notwithstanding the foregoing, the Company shall have no obligation to maintain
directors’ and officers’ liability insurance on your behalf if the Company
reasonably determines that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or you are covered by similar
insurance maintained by another Sempra Energy Company or an affiliate thereof.




12.

Additional Indemnification Rights; Nonexclusivity.  Notwithstanding any other
provision of this agreement, the Company agrees to indemnify and advance
expenses to you to the highest extent permitted by applicable law,
notwithstanding that such indemnification or advances are not specifically
authorized by the other provisions of this agreement, the Company’s Articles of
Incorporation, the Company’s Bylaws or by statute.  In the event of any change,
after the date of this agreement, in any applicable law, statute or rule which
expands the right of a California corporation to indemnify or advance expenses
to an agent of the Company, such changes shall be ipso facto within the purview
of your rights and Company’s obligations under this agreement.  In the event of
any change in applicable law, statute or rule which narrows the right of a
California corporation to indemnify an agent of the Company, such changes, to
the extent not otherwise required by such law, statute or rule to be applied to
this agreement, shall have no effect on this agreement or your rights and the
Company’s obligations hereunder.  The indemnification and advances of expenses
provided by this agreement shall not be deemed exclusive of any rights to which
you may be entitled under the Company’s Articles of Incorporation, its Bylaws,
any agreement, any vote of shareholders or disinterested directors, the
California General Corporation Law, or otherwise, both as to action in your
official capacity and as to action in another capacity while holding such
office.  The indemnification and advances of expenses provided under this
agreement shall continue for any action taken or not taken by you while serving
in an indemnified capacity even though you may have ceased to serve in such
capacity at the time of any action or other covered proceeding.




13.

Acknowledgment.  Both you and the Company understand and acknowledge that in
certain instances, applicable law or public policy may prohibit or otherwise
limit the indemnification or advances of expenses intended to be provided by
this agreement.  You also understand and acknowledge that the Company has
undertaken or may in the future undertake with the Securities and Exchange
Commission in certain circumstances to submit to, and be bound by, a court
determination of your right to indemnification contemplated by this agreement.




14.

Successors and Assigns.  This agreement shall be binding upon, and shall inure
to your benefit and to the benefit of your heirs, executors, administrators and
assigns, whether or not you have ceased to be an agent of the Company.




15.

Separability.  Each and every paragraph, sentence, term and provision of this
agreement is separate and distinct so that if any paragraph, sentence, term or
provision thereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of any other paragraph, sentence, term or provision hereof.  To
the extent required, any paragraph, sentence, term or provision of this
agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide you with indemnification and advances of expenses in
connection with any proceeding to the maximum extent permitted by applicable
law.




16.

Savings Clause.  If this agreement or any paragraph, sentence, term or provision
of this agreement is invalidated on any ground by any court of competent
jurisdiction, the Company shall nevertheless indemnify you as to any expenses,
liabilities and settlement amounts actually and reasonably incurred by you in
connection with any proceeding to the fullest extent permitted by any applicable
paragraph, sentence, term or provision of this agreement that has not been
invalidated or by any provision of applicable law.




17.

Interpretation; Governing Law.  This agreement shall be construed as a whole and
in accordance with its fair meaning.  Headings are for convenience only and
shall not be used in construing meaning.  This agreement shall be governed and
interpreted in accordance with the laws of the State of California.




18.

Amendments.  No amendment, waiver, modification, termination or cancellation of
this agreement shall be effective unless in writing signed by the party against
whom enforcement is sought.  The rights afforded to you by this agreement are
contract rights and may not be diminished, eliminated or otherwise affected by
amendments to the Articles of Incorporation or Bylaws of the Company or by other
agreements, including directors’ and officers’ insurance policies.




19.

Notices.  Any notice required to be given to the Company under this agreement
shall be directed to the Company at its principal executive offices to the
attention of the Company’s General Counsel.




20.

Subject Matter.  The intended purpose of this agreement is to provide for
indemnification, advances of expenses and insurance and this agreement is not
intended to affect any other aspect of any relationship between you and the
Sempra Energy Companies.




______________







If the foregoing is acceptable to you, please so indicate by signing the
enclosed copy of this letter and returning it to the Company whereupon this
letter shall become a binding agreement between you and the Company.




SEMPRA ENERGY










By: _______________________

Donald E. Felsinger




Its:       Chairman and Chief

            Executive Officer


Enclosure




ACCEPTED:

___________________


















